Senek, C. J.,
dissenting.
I dissent from the reasoning and conclusions and the *305final order to be entered in this case, by my honored associates.
In my opinion uhe court below was clothed with full jurisdiction to try and determine the case; and I am further of opinion, after a full inspection of the record, and mature consideration of the arguments of counsel and the cases cited, that there is no such error in the transcript of the record as presented here, as can or should authorize this court to disturb the verdict and judgment of the court below, by setting aside the judgment and sentence there entered. Being of this opinion, my conclusion is that the judgment of the court below ought in all respects to be affirmed, and the sentence of the prisoner as by that court ordered, should be carried into execution.